SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

190
CAF 13-00258
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF RICKEY L. WILSON,
PETITIONER-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LINDA MCCRAY, RESPONDENT-RESPONDENT,
AND JASMINE JAEL GONZALEZ, FORMERLY KNOWN AS
FELICIA A. VADEN, FORMERLY KNOWN AS
FELICIA MITCHELL, RESPONDENT-APPELLANT.


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR PETITIONER-RESPONDENT.

TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

TANYA CONLEY, ATTORNEY FOR THE CHILD, ROCHESTER.


     Appeal from an order of the Family Court, Monroe County (Joan S.
Kohout, J.), entered January 29, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, awarded
petitioner sole custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Jasmine Jael Gonzalez (respondent), a nonparent,
appeals from an order that, among other things, awarded sole custody
of the subject child to petitioner father. “It is well established
that, as between a parent and nonparent, the parent has a superior
right to custody that cannot be denied unless the nonparent
establishes that the parent has relinquished that right because of
‘surrender, abandonment, persisting neglect, unfitness or other like
extraordinary circumstances’ ” (Matter of Gary G. v Roslyn P., 248
AD2d 980, 981, quoting Matter of Bennett v Jeffreys, 40 NY2d 543,
544). The burden was on respondent to establish such extraordinary
circumstances (see Matter of Darlene T., 28 NY2d 391, 394, Matter of
Wilson v Smith, 24 AD3d 562, 563), and the record supports Family
Court’s determination that she failed to meet that burden.

     We reject respondent’s contention that the court erred in
refusing to adjourn the hearing when she failed to appear. “The grant
                                 -2-                           190
                                                         CAF 13-00258

or denial of a motion for an adjournment for any purpose is a matter
resting within the sound discretion of the trial court” (Matter of
Steven B., 6 NY3d 888, 889 [internal quotation marks omitted]). In
view of respondent’s repeated failures to appear, we perceive no abuse
of discretion in the court’s refusal to adjourn the hearing (see
Matter of Lillian D.L., 29 AD3d 583, 584). Contrary to respondent’s
further contention, we conclude that the court properly took judicial
notice of its own prior proceedings with respect to the father’s
paternity (see Matter of Gugino v Tsvasman, 118 AD3d 1341, 1342).




Entered:   February 13, 2015                    Frances E. Cafarell
                                                Clerk of the Court